

EXHIBIT 10.7


THIS WARRANT, AND THE SECURITIES INTO WHICH IT IS EXERCISABLE (COLLECTIVELY, THE
“SECURITIES”), HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES MAY
NOT BE OFFERED OR SOLD UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT OR
PURSUANT TO AVAILABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT
AND THE COMPANY WILL BE PROVIDED WITH OPINION OF COUNSEL OR OTHER SUCH
INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE
AVAILABLE.




Void after 5:00 p.m., New York Time on November 23, 2010
Warrant to Purchase 1,035,000 Shares of Common Stock

WARRANT TO PURCHASE COMMON STOCK

OF

XINHUA CHINA LTD




THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE PURSUANT TO THIS WARRANT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND ARE BEING ISSUED PURSUANT TO RULE 506 OF REGULATION D
PROMULGATED UNDER THE SECURITIES ACT.

          FOR VALUE RECEIVED, Xinhua China Ltd, a corporation organized under
the laws of Nevada (the “Company”), grants the following rights to Highgate
House Funds, Ltd. and/or its assigns (the “Holder”):



ARTICLE 1.  DEFINITIONS

          Capitalized terms used and not otherwise defined herein shall have the
meanings given such terms in the Securities Purchase Agreement by and between
the Company and the Holder and entered into on November 23, 2005 (the “Purchase
Agreement”).  As used in this Agreement, the following terms shall have the
following meanings:

          “Corporate Office” shall mean the office of the Company (or its
successor) at which at any particular time its principal business shall be
administered.

          “Exercise Date” shall mean any date on which the Holder gives the
Company a Notice of Exercise in compliance with the terms of Exhibit E to the
Purchase Agreement.





--------------------------------------------------------------------------------





          “Exercise Price” shall mean the Fixed Price per share of Common Stock,
subject to adjustment as provided herein.

          “Expiration Date” shall mean 5:00 p.m. (New York time) on November 22,
2010.

          “Fair Market Value” shall have the meaning set forth in Section
2.2(b).

           “Fixed Price” shall mean US$0.00001.

          “Market Value” shall have the meaning set forth in Section 2.2(b).

          “SEC” shall mean the United States Securities and Exchange Commission.

          “Warrant Shares” shall mean the shares of the Common Stock issuable
upon exercise of this Warrant.



ARTICLE 2.  EXERCISE AND AGREEMENTS

          2.1     Exercise of Warrant; Sale of Warrant and Warrant Shares.  (a)
This Warrant shall entitle the Holder to purchase, at the Exercise Price,
1,035,000 shares of Common Stock.  This Warrant shall be exercisable at any time
and from time to time from the date hereof and prior to the Expiration Date (the
“Exercise Period”).  This Warrant and the right to purchase Warrant Shares
hereunder shall expire and become void on the Expiration Date. 

          2.2     Manner of Exercise.

                    (a)      The Holder may exercise this Warrant at any time
and from time to time during the Exercise Period, in whole or in part (but not
in denominations of fewer than 10,000 Warrant Shares, except upon an exercise of
this Warrant with respect to the remaining balance of Warrant Shares purchasable
hereunder at the time of exercise), by delivering to the Company pursuant to the
Escrow Agreement incorporated herein by reference  (i) a duly executed Notice of
Exercise in substantially the form attached as Appendix I hereto, (ii) the
certificate representing the Warrants and (iii) a bank cashier’s or certified
check for the aggregate Exercise Price of the Warrant Shares being purchased and
a Notice of Exercise to the Transfer Agent pursuant to the Irrevocable Transfer
Agent Instructions.

                    (b)      The Holder may, at its option, in lieu of paying
cash for the Warrant Shares, exercise this Warrant by an exchange, in whole or
in part (a “Warrant Exchange”), by delivery to the Escrow Agent of (i) a duly
executed Notice of Exercise electing a Warrant Exchange and (ii) the certificate
representing this Warrant and a Notice of Exercise to the Transfer Agent
pursuant to the Irrevocable Transfer Agent Instructions.  In connection with any
Warrant Exchange, the Holder shall be deemed to have paid for the Warrant Shares
an amount equal to the Fair Market Value of each Warrant delivered, and the
Warrants shall be deemed exercised for the amount so paid. For this purpose, the
Fair Market Value of each Warrant is the difference between the Market Value of
a share of Common Stock and the Exercise Price on the Exercise Date.





--------------------------------------------------------------------------------





Market Value shall mean the average Closing Bid Price of a share of Common Stock
during the ten (10) Trading Days ending on the Exercise Date. 

          2.3     Termination.  All rights of the Holder in this Warrant, to the
extent they have not been exercised, shall terminate on the Expiration Date.

          2.4     No Rights Prior to Exercise.  This Warrant shall not entitle
the Holder to any voting or other rights as a stockholder of the Company.

          2.5     Fractional Shares.  No fractional shares shall be issuable
upon exercise of this Warrant, and the number of Warrant Shares to be issued
shall be rounded up to the nearest whole number.  If, upon exercise of this
Warrant, the Holder hereof would be entitled to receive any fractional share,
the Company shall issue to the Holder one additional share of Common Stock in
lieu of such fractional share.

          2.6     Adjustments to Exercise Price and Number of Securities.

                    (a)    Computation of Adjusted Exercise Price.  In case the
Company shall at any time after the date hereof and until this Warrant is fully
exercised issue or sell any shares of Common Stock (other than the issuances or
sales referred to in Section 2.6 (f) hereof), including shares held in the
Company’s treasury and shares of Common Stock issued upon the exercise of any
options, rights or warrants to subscribe for shares of Common Stock and shares
of Common Stock issued upon the direct or indirect conversion or exchange of
securities for shares of Common Stock (excluding shares of Common Stock issuable
upon exercise of options, warrants or conversion rights granted as of the date
hereof), for a consideration per share less than the Exercise Price on the date
immediately prior to the issuance or sale of such shares, or without
consideration, then forthwith upon such issuance or sale, the Exercise Price
shall (until another such issuance or sale) be reduced to the price equal to the
quotient derived by dividing (A) an amount equal to the sum of (X) the product
of (a) the Exercise Price on the date immediately prior to the issuance or sale
of such shares, multiplied by (b) the total number of shares of Common Stock
outstanding immediately prior to such issuance or sale plus, (Y) the aggregate
of the amount of all consideration, if any, received by the Company upon such
issuance or sale, by (B) the total number of shares of Common Stock outstanding
immediately after such issuance or sale; provided, however, that in no event
shall the Exercise Price be adjusted pursuant to this computation to an amount
in excess of the Exercise Price in effect immediately prior to such computation,
except in the case of a combination of outstanding shares of Common Stock, as
provided by Section 2.6 (c) hereof.

          For the purposes of any computation to be made in accordance with this
Section 2.6(a), the following provisions shall be applicable:

>           (i)         In case of the issuance or sale of shares of Common
> Stock for a consideration part or all of which shall be cash, the amount of
> cash consideration therefor shall be deemed to be the amount of cash received
> by the Company for such shares (or, if shares of Common Stock are offered by
> the Company for subscription, the subscription price, or if either of such
> securities shall be sold to underwriters or dealers for public offering
> without a subscription offering, the initial public offering price) before
> deducting therefrom any compensation paid or




--------------------------------------------------------------------------------

> discount allowed in the sale, underwriting or purchase thereof by underwriters
> or dealers or others performing similar services, or any expenses incurred in
> connection therewith.
> 
>           (ii)        In case of the issuance or sale (otherwise than as a
> dividend or other distribution on any stock of the Company) of shares of
> Common Stock for a consideration part or all of which shall be other than
> cash, the amount of the consideration therefor other than cash shall be deemed
> to be the value of such consideration as determined in good faith by the Board
> of Directors of the Company.
> 
>           (iii)       Shares of Common Stock issuable by way of dividend or
> other distribution on any stock of the Company shall be deemed to have been
> issued immediately after the opening of business on the day following the
> record date for the determination of stockholders entitled to receive such
> dividend or other distribution and shall be deemed to have been issued without
> consideration.
> 
>           (iv)       The reclassification of securities of the Company other
> than shares of the Common Stock into securities including shares of Common
> Stock shall be deemed to involve the issuance of such shares of Common Stock
> for a consideration other than cash immediately prior to the close of business
> on the date fixed for the determination of security holders entitled to
> receive such shares, and the value of the consideration allocable to such
> shares of Common Stock shall be determined as provided in subsection (ii) of
> this Section 2.6(a).
> 
>           (v)        The number of shares of Common Stock at any one time
> outstanding shall include the aggregate number of shares issued or issuable
> (subject to readjustment upon the actual issuance thereof) upon the exercise
> of options, rights, warrants and upon the conversion or exchange of
> convertible or exchangeable securities; provided, however, that shares
> issuable upon the exercise of the Warrants shall not be included in such
> calculation.

                    (b)      Options, Rights, Warrants and Convertible and
Exchangeable Securities.  In case the Company shall at any time after the date
hereof and until this Warrant is fully exercised issue options, rights or
warrants to subscribe for shares of Common Stock, or issue any securities
convertible into or exchangeable for shares of Common Stock, for a consideration
per share less than the Exercise Price immediately prior to the issuance of such
options, rights or warrants (excluding shares of Common Stock issuable upon
exercise of options, warrants or conversion rights granted as of the date hereof
and shares of Common Stock issuable upon exercise of stock options at or above
the closing market price per share of Common Stock under any stock option plan
of the Company), or such convertible or exchangeable securities, or without
consideration, the Exercise Price in effect immediately prior to the issuance of
such options, rights or warrants, or such convertible or exchangeable
securities, as the case may be, shall be reduced to a price determined by making
a computation in accordance with the provision of Section 2.6(a) hereof,
provided that:




--------------------------------------------------------------------------------




>           (i)         The aggregate maximum number of shares of Common Stock,
> as the case may be, issuable under such options, rights or warrants shall be
> deemed to be issued and outstanding at the time such options, rights or
> warranties were issued, and for a consideration equal to the minimum purchase
> price per share provided for in such options, rights or warrants at the time
> of issuance, plus the consideration (determined in the same manner as
> consideration received on the issue or sale of shares in accordance with the
> terms of the Warrants), if any, received by the Company for such options,
> rights or warrants.
> 
>           (ii)        The aggregate maximum number of shares of Common Stock
> issuable upon conversion or exchange of any convertible or exchangeable
> securities shall be deemed to be issued and outstanding at the time of
> issuance of such securities, and for a consideration equal to the
> consideration (determined in the same manner as consideration received on the
> issue or sale of shares of Common Stock in accordance with the terms of the
> Warrants) received by the Company for such securities, plus the minimum
> consideration, if any, receivable by the Company upon the conversion or
> exchange thereof.
> 
>           (iii)       If any change shall occur in the price per share
> provided for in any of the options, rights or warrants referred to in
> subsection (a) of this Section 2.6, or in the price per share at which the
> securities referred to in subsection (b) of this Section 2.6 are convertible
> or exchangeable, such options, rights or warrants or conversion or exchange
> rights, as the case may be, shall be deemed to have expired or terminated on
> the date when such price change became effective in respect of shares not
> theretofore issued pursuant to the exercise or conversion or exchange thereof,
> and the Company shall be deemed to have issued upon such date new options,
> rights or warrants or convertible or exchangeable securities at the new price
> in respect of the number of shares issuable upon the exercise of such options,
> rights or warrants or the conversion or exchange of such convertible or
> exchangeable securities.
> 
>           (iv)       If any options, rights or warrants referred to in
> subsection (a) of this Section 2.6, or any convertible or exchangeable
> securities referred to in subsection (b) of this Section 2.6, expire or
> terminate without exercise or conversion, as the case may be, then the
> Exercise Price of the remaining outstanding Warrant shall be readjusted as if
> such options, rights or warrants or convertible or exchangeable securities, as
> the case may be, had never been issued.

                    (c)      Subdivision and Combination.  In case the Company
shall at any time subdivide or combine the outstanding shares of Common Stock,
the Exercise Price shall forthwith be proportionately decreased in the case of
subdivision or increased in the case of combination.

                    (d)      Adjustment in Number of Securities.  Upon each
adjustment of the Exercise Price pursuant to the provisions of this Section 2.6,
the number of Warrant Shares issuable upon the exercise of each Warrant shall be
adjusted to the nearest whole number by multiplying a number equal to the
Exercise Price in effect immediately prior to such adjustment by the number of
Warrant Shares issuable upon exercise of the




--------------------------------------------------------------------------------





Warrants immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.

                    (e)     Merger or Consolidation.  In case of any
consolidation of the Company with, or merger of the Company with, or merger of
the Company into, another corporation (other than a consolidation or merger
which does not result in any reclassification or change of the outstanding
Common Stock), the corporation formed by such consolidation or merger shall
execute and deliver to the Holder a supplemental warrant agreement providing
that the Holder of each Warrant then outstanding or to be outstanding shall have
the right thereafter (until the expiration of such Warrant) to receive, upon
exercise of such Warrant, the kind and amount of shares of stock and other
securities and property (except in the event the property is cash, then the
Holder shall have the right to exercise the Warrant and receive cash in the same
manner as other stockholders) receivable upon such consolidation or merger, by a
holder of the number of shares of Common Stock of the Company for which such
warrant might have been exercised immediately prior to such consolidation,
merger, sale or transfer. Such supplemental warrant agreement shall provide for
adjustments which shall be identical to the adjustments provided in Section 2.6.
The foregoing provisions of this paragraph (e) shall similarly apply to
successive consolidations or mergers.

                    (f)       No Adjustment of Exercise Price in Certain Cases. 
No adjustment of the Exercise Price shall be made upon the issuance of the
Warrant Shares or upon the exercise of any options, rights, or warrants
outstanding as of the date of the Purchase Agreement and disclosed in Section
3.1(c) therein.

                    (g)      Dividends and Other Distributions.  In the event
that the Company shall at any time prior to the exercise of all Warrants declare
a dividend (other than a dividend consisting solely of shares of Common Stock)
or otherwise distribute to its stockholders any assets, property, rights,
evidences of indebtedness, securities (other than shares of Common Stock),
whether issued by the Company or by another, or any other thing of value, the
Holders of the unexercised Warrants shall thereafter be entitled, in addition to
the shares of Common Stock or other securities and property receivable upon the
exercise thereof, to receive, upon the exercise of such Warrants, the same
property, assets, rights, evidences of indebtedness, securities or any other
thing of value that they would have been entitled to receive at the time of such
dividend or distribution as if the Warrants had been exercised immediately prior
to such dividend or distribution. At the time of any such dividend or
distribution, the Company shall make appropriate reserves to ensure the timely
performance of the provisions of this subsection 2.6 (g).  Nothing contained
herein shall provide for the receipt or accrual by a Holder of cash dividends
prior to the exercise by such Holder of the Warrants.

          2.7     Registration Rights.  The Holder shall have the registration
rights in the Investor Registration Rights Agreement.



ARTICLE 3.  MISCELLANEOUS



          3.1     Transfer.  This Warrant may not be offered, sold, transferred,
pledged, assigned, hypothecated or otherwise disposed of, in whole or in part,
at any time, except




--------------------------------------------------------------------------------





in compliance with applicable federal and state securities laws by the
transferor and the transferee (including, without limitation, the delivery of an
investment representation letter and a legal opinion reasonably satisfactory to
the Company).

          3.2     Transfer Procedure.  Subject to the provisions of Section 3.1,
the Holder may transfer or assign this Warrant by giving the Company notice
setting forth the name, address and taxpayer identification number of the
transferee or assignee, if applicable (the “Transferee”), and surrendering this
Warrant to the Company for reissuance to the Transferee and, in the event of a
transfer or assignment of this Warrant in part, the Holder.  (Each of the
persons or entities in whose name any such new Warrant shall be issued are
herein referred to as a “Holder”).

          3.3     Loss, Theft, Destruction or Mutilation.  If this Warrant shall
become mutilated or defaced or be destroyed, lost or stolen, the Company shall
execute and deliver a new Warrant in exchange for and upon surrender and
cancellation of such mutilated or defaced Warrant or, in lieu of and in
substitution for such Warrant so destroyed, lost or stolen, upon the Holder
filing with the Company an affidavit that such Warrant has been so mutilated,
defaced, destroyed, lost or stolen.  However, the Company shall be entitled, as
a condition to the execution and delivery of such new Warrant, to demand
reasonably acceptable indemnity to it and payment of the expenses and charges
incurred in connection with the delivery of such new Warrant.  Any Warrant so
surrendered to the Company shall be canceled.

          3.4     Notices.  All notices and other communications from the
Company to the Holder or vice versa shall be deemed delivered and effective when
given personally, by facsimile transmission with confirmation sheet at such
address and/or facsimile number as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or the Holder from time to
time.

          3.5     Waiver.  This Warrant and any term hereof may be changed,
waived, or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

          3.6     Governing Law.  This Warrant shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to its principles regarding conflicts of law.  Any action to enforce the
terms of this Warrant shall be exclusively heard in the county, state and
federal Courts of New York and Country of the United States of America.

          3.7     Signature.  In the event that any signature on this Warrant is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same, with the same force and effect as if such facsimile
signature page were an original thereof.

          3.8       Legal Fees.  In the event any Person commences a legal
action or proceeding to enforce its rights under this Warrant, the
non-prevailing party to such




--------------------------------------------------------------------------------





action or proceeding shall pay all reasonable and necessary costs and expenses
(including reasonable and necessary attorney’s fees) incurred in enforcing such
rights.


Dated:   November 23, 2005

XINHUA CHINA LTD


By:         /s/ Henry Jung              
           Name: Henry Jung
           Title:  Chief Financial Officer


Attest:


                                                                       
Name: 
Title:   





















--------------------------------------------------------------------------------





APPENDIX I

NOTICE OF EXERCISE



1.       The undersigned hereby elects (please check the appropriate box and
fill in the blank spaces):



> [  ]  to purchase ______ shares of Common Stock, $.00001 par value per share,
> of Xinhua China Ltd at $.00001 per share for a total of $______ and pursuant
> to the terms of the attached Warrant, and tenders herewith payment of the
> aggregate Exercise Price of such Warrant Shares in full; or
> 
> [  ]  to purchase _______ shares of Common Stock, $.00001 par value per share,
> of Xinhua China Ltd pursuant to the cashless exercise provision under Section
> 2.2 (b) of the attached Warrant, and tenders herewith the number of Warrant
> Shares to purchase such Warrant Shares based upon the formula set forth in
> Section 2.2 (b).

2.       Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:


Dated:                                                              By:
                                                                 


                                                                        Name:
______________________________

Title: _______________________________


















--------------------------------------------------------------------------------

